DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, lines 4-5, “a locked portion engaging with a locking portion” is unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanamaru (US 2006/0089020).
Re claim 1, Kanamaru discloses a resin structure comprising: a box-shape main body (3) having a plurality of regions (7a, 7b) dividing inside of the main body; and a plurality of lids (4, 5) assembled to the main body to cover 5corresponding each of the plurality of the regions, the main body having a first partition wall (6) extending to separate between a pair of the regions among the plurality of the regions, the pair of the regions being adjacent each other (Fig 2), a first one (4) of the plurality of the lids covering one of the pair of the regions and having a second partition wall provided at its edge portion to extend along the first partition 10wall (Fig 2), a second one (5) of the plurality of the lids covering the other of the pair of the regions and having a third partition wall provided at its edge portion to extend along the first partition wall (Figs 1, 2), the first partition wall and the second partition wall being located to overlap each 15other in a thickness direction of the first partition wall to form a multi-layer wall structure [0033], and the first partition wall and the third partition wall being located to overlap each other in the thickness direction to form a multi-layer wall structure [0036], upon the plurality of the lids being assembled to the main body (Fig 1).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2841